1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11     Scott Johnson,                       Case No. 5:20-cv-00701-SVK
12             Plaintiff,
13                                          [proposed] ORDER Granting
         v.                                 Motion for Administrative Relief
14     Albert John Witt, Jr.; and
       Does 1-10,
15
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                        1
     ORDER re                                 Case No. 5:20-cv-00701-SVK
     Motion for Administrative Relief
1          Having reviewed Plaintiff’s motion seeking administrative relief,
2    and finding good cause therefore, the Court hereby grants Plaintiff’s
3    Motion.
4          Therefore, the deadline to complete service upon Defendant shall
5    be ninety (90) days from the date of this Order. The Joint Site Inspection
6    deadline shall also be extended ninety (90) days, with all related deadlines
7    adjusted accordingly.
8
9    IT IS SO ORDERED.
10
             March 31, 2020
     Dated: _____________             ___________________________________
11                                    HONORABLE SUSAN VAN KEULEN
12                                    United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
     ORDER re                                    Case No. 5:20-cv-00701-SVK
     Motion for Administrative Relief
